 1   Gregory L. Spallas, SBN 129306
     Kathleen J. Hall, SBN 320790
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     505 Sansome Street, Sixth Floor
 3   San Francisco, California 94111
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     Attorneys for Defendant
 5   WAL-MART ASSOCIATES, INC.
 6

 7                                   UNITED STATES DISTRICT COURT
 8                EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO DIVISION
 9

10
     RONALD L. BELL,                                        ) Case No. 2:18-CV-02930-KJM-DMC
11                                                          )
                                                            ) STIPULATION FOR PROTECTIVE
12                  Plaintiff,                              ) ORDER
                                                            )
13          vs.                                             )
                                                            )
     WAL-MART ASSOCIATES, INC., a                           )
14   Delaware Corporation and DOES 1 through                )
     25, inclusive.                                         )
15                                                          )
                    Defendants.                             )
16                                                          )
                                                            )
17

18
            WHEREAS, the parties in the above-captioned matter have agreed that these proceedings may
19
     involve the discovery and use of confidential, non-public, sensitive, or proprietary business,
20
     employment, tax, financial, and personally identifiable information, documents and other materials;
21
            WHEREAS, the parties have agreed to produce such documents only on the agreement that
22
     such “Confidential Information” including information regarding current and former Wal-Mart
23
     Associates, Inc. employees’ social security information, dates of birth, personal banking information,
24
     medical information, and records stating the actual rates of pay at Wal-Mart Associates, Inc. and
25
     corporate trade secrets, nonpublic research and development data, pricing formulas, prospective
26
     inventory management programs, confidential business information not generally known to the general
27
     public, and customer-related information, will be disclosed only as provided herein;
28
                                                            -1-
                                                          Protective Order
                                  U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
             WHEREAS, the parties have agreed to stipulate to protect certain confidential and otherwise
 1
     protected documents, data (including electronically stored information) and other information,
 2
     including without limitation, metadata (collectively “Documents”), against claims of waiver and
 3
     inadvertent production in the event they are produced during the course of this litigation whether
 4
     pursuant to a Court Order, a parties’ discovery request, or informal production.
 5
             WHEREAS, both parties may be required to produce large volumes of Documents, the parties
 6
     wish to comply with discovery deadlines and complete discovery as expeditiously as possible, while
 7
     preserving and without waiving any evidentiary protections or privileges applicable to the information
 8
     contained in the Documents produced, including as against third parties and other proceedings, and in
 9
     addition to their agreement, need the additional protections of a Court Order under the applicable
10
     provisions of the Federal Rules of Civil Procedure, the Federal Rules of Evidence and/or the Local
11
     Rules of the United States District Court, Eastern District of California to do so.
12
             WHEREAS, in order to comply with applicable discovery deadlines, a party may be required
13
     to produce certain categories of Documents that have been subject to minimal or no attorney review
14
     (the “Disclosures”). This Stipulation and Order is designed to foreclose any arguments that by making
15

16   such Disclosures, the disclosure or production of Documents subject to a legally recognized claim of

17   privilege, including without limitation the attorney-client privilege, work-product doctrine, or other

18   applicable privilege:

19                   (a)     was not inadvertent by the Producing Party;

20
                     (b)     that the Producing Party did not take reasonable steps to prevent the
21
                             disclosure of privileged Documents;
22

23                   (c)     that the Producing Party did not take reasonable or timely steps to rectify such

24                           Disclosure; and/or

25
                     (d)     that such Disclosure acts as a waiver of applicable privileges or protections
26
                             associated with such Documents.
27

28
                                                            -2-
                                                          Protective Order
                                  U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
            WHEREAS, because the purpose of this Stipulation is to protect and preserve Confidential
 1
     Information and privileged Documents, the parties agree they are bound as follows from and after the
 2
     date their counsel have signed it, even if such execution occurs prior to Court approval.
 3
            THEREFORE, the parties seek the entry of an Order, pursuant to the Federal Rules of Civil
 4
     Procedure 5.2 and 26, the Federal Rules of Evidence 502 and/or the Local Rules of the United States
 5
     District Court, Eastern District of California 140 and 141 governing the disclosure of documents and
 6
     information therein pertaining to “Confidential Information” on the terms set forth herein, as well as an
 7
     Order governing the return of inadvertently produced documents and data, on the terms set forth herein.
 8
            IT IS HEREBY STIPULATED AND AGREED THAT:
 9
            1.      The Protective Order shall be entered pursuant to the agreement set forth herein.
10
            2.      The Protective Order shall govern all materials deemed to be “Confidential
11
     Information.” Such Confidential Information shall include the following:
12
                    (a)     Any and all documents referring or related to confidential and proprietary
13
                            human resources or business information; financial records of the parties;
14
                            compensation of Defendant’s current or former personnel; policies,
15

16                          procedures or training materials of Defendant; or Defendant’s organizational

17                          structure;

18
                    (b)     Any documents from the personnel, medical or workers’ compensation file
19
                            of any current or former employee or contractor;
20

21                  (c)     Any documents relating to the medical or health information of any of

22                          Defendant’s current or former employees or contractors;

23
                    (d)     Any portions of depositions (audio or video) where Confidential Information
24
                            is disclosed or used as exhibits.
25

26          3.      The Protective Order shall likewise govern all materials deemed “Attorneys' Eyes

27   Only”, which materials shall include the following:

28
                                                           -3-
                                                         Protective Order
                                 U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
                    (a)      Any documents containing corporate trade secrets, nonpublic research and
 1
                             development data, pricing formulas, prospective inventory management
 2
                             programs, confidential business information not generally known to the
 3
                             general public, and customer-related information.
 4

 5          4.      In the case of documents and the information contained therein, designation of
 6   Confidential Information produced shall be made by placing the following legend on the face of the
 7   document and each page so designated " CONFIDENTIAL " or "ATTORNEYS' EYES ONLY" or
 8   otherwise expressly identified as confidential or attorneys' eyes only. Defendant will use its best
 9   efforts to limit the number of documents designated Confidential or Attorneys' Eyes Only.
10          5.      Except as required by law or executive order, Confidential Information shall be held
11   in confidence by each qualified recipient to whom it is disclosed, shall be used only for purposes of
12   this action, shall not be used for any business purpose, and shall not be disclosed to any person who
13   is not a qualified recipient. All produced Confidential Information shall be carefully maintained so
14   as to preclude access by persons who are not qualified recipients.
15          6.      Qualified recipients of documents marked "ATTORNEYS' EYES ONLY" shall
16
     include only the following:
17
            (a) In-house counsel and law firms for each party and the secretarial, clerical and paralegal
18
            staff of each.
19
     7.     Qualified recipients of documents marked "CONFIDENTIAL" shall include only the
20
     following:
21
            (a) In-house counsel and law firms for each party and the secretarial, clerical and paralegal staff
22
            of each.
23
            (b) Deposition notaries and staff;
24
            (c) Persons other than legal counsel who have been retained or specially employed by a party
25
            as an expert witness for purposes of this lawsuit or to perform investigative work or fact
26
            research;
27
            (d) Deponents during the course of their depositions or potential witnesses of this case; and
28
                                                             -4-
                                                           Protective Order
                                   U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
             (e) The parties to this litigation, their officers, and professional employees.
 1
             8.      Each counsel shall be responsible for providing notice of the Protective Order and
 2
     the terms therein to persons to whom they disclose "Confidential Information," as defined by the
 3
     terms of the Protective Order. Persons to whom Confidential Information is shown shall be informed
 4
     of the terms of this Order and advised that its breach may be punished or sanctioned as contempt of
 5
     the Court. Such deponents may be shown Confidential Information during their deposition but shall
 6
     not be permitted to keep copies of said Confidential Information nor any portion of the deposition
 7
     transcript reflecting the Confidential Information.
 8
             If either party objects to the claims that information should be deemed Confidential, that party’s
 9
     counsel shall inform opposing counsel in writing within thirty (30) days of receipt of the Confidential
10
     Information that the information should not be so deemed, and the parties shall attempt first to dispose
11
     of such disputes in good faith and on an informal basis. If the parties are unable to resolve their dispute,
12
     they may present a motion to the Court objecting to such status. The information shall continue to have
13
     Confidential status during the pendency of any such motion.
14
             9.      In the event that any documents or other materials previously identified as
15

16   confidential are marked as exhibits or otherwise generally discussed during the taking of a deposition

17   in this action, the exhibit, and all portions of the relevant deposition transcript in which the exhibit

18   is discussed and/or referenced, shall immediately be deemed confidential, and therefore subject to

19   the terms of this Protective Order.

20           10.     No copies of Confidential Information shall be made except by or on behalf of

21   attorneys of record, in-house counsel or the parties in this action. Any person making copies of such

22   information shall maintain all copies within their possession or the possession of those entitled to

23   access to such information under the Protective Order.

24           11.     All information produced in this action, whether deemed Confidential or not, shall

25   be used only for purposes of this litigation and not for any other purpose.

26           12.     If a party wishes to file a document that has been marked Confidential with the Court,

27   the party will follow all rules and practices followed by the Court regarding filing a document under

28   seal, including Local Rule 141 and including filing a motion establishing good cause for the

                                                            -5-
                                                          Protective Order
                                  U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
     document to be preserved under seal if necessary, prior to so filing. Whenever a party wishes to file
 1
     any writing designated as Confidential with the Court, the party may either (a) redact any and all
 2
     information contained on any page that is marked Confidential before filing said document with the
 3
     Court, (b) if the party wishing to file said writing is the party that originally designated the document
 4
     as Confidential that party may, at their discretion, redact only that information that it deems
 5
     Confidential from any page that is marked Confidential before filing with the Court or (c) separately
 6
     file the document under seal with the Court.
 7
            13.      The termination of this action shall not relieve the parties and persons obligated
 8
     hereunder from their responsibility to maintain the confidentiality of information designated
 9
     Confidential pursuant to this Order.
10
            14.      Upon termination of this action by entry of a final judgment (inclusive of any appeals
11
     or petitions for review), the parties may request the return of all previously furnished Confidential
12
     Information, including any copies thereof, and each person or party to whom such Confidential
13
     Information has been furnished or produced shall be obligated to return it within thirty (30) days of
14
     said request.
15

16          15.      The parties further agree to and the Court orders protection of privileged and

17   otherwise protected Documents against claims of waiver (including as against third parties and in

18   other federal and state proceedings) as follows:

19                   (a)    The disclosure or production of Documents by a Producing Party subject to a

20                          legally recognized claim of privilege, including without limitation the

21                          attorney-client privilege and the work-product doctrine, to a Receiving Party,

22                          shall in no way constitute the voluntary disclosure of such Document.

23
                     (b)    The inadvertent disclosure or production of any Document in this action shall
24
                            not result in the waiver of any privilege, evidentiary protection or other
25
                            protection associated with such Document as to the Receiving Party or any
26
                            third parties pursuant to Federal Rule of Evidence 502, and shall not result in
27
                            any waiver, including subject matter waiver, of any kind.
28
                                                           -6-
                                                         Protective Order
                                 U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
     (c)   If, during the course of this litigation, a party determines that any Document
 1
           produced by another party is or may reasonably be subject to a legally
 2
           recognizable privilege or evidentiary protection (“Protected Document”):
 3

 4         (i)       the Receiving Party shall: (A) refrain from reading the Protected
 5                   Document any more closely than is necessary to ascertain that it is
 6                   privileged or otherwise protected from disclosure; (B) immediately
 7                   notify the Producing Party in writing that it has discovered Documents
 8                   believed to be privileged or protected; (C) specifically identify the
 9                   Protected Documents by Bates number range or hash value, and, (D)
10                   within ten (10) days of discovery by the Receiving Party, return,
11                   sequester, or destroy all copies of such Protected Documents, along
12                   with any notes, abstracts or compilations of the content thereof. To
13                   the extent that a Protected Document has been loaded into a litigation
14                   review database under the control of the Receiving Party, the
15                   Receiving Party shall have all electronic copies of the Protected
16
                     Document extracted from the database.                      Where such Protected
17
                     Documents cannot be destroyed or separated, they shall not be
18
                     reviewed, disclosed, or otherwise used by the Receiving Party.
19
                     Notwithstanding, the Receiving Party is under no obligation to search
20
                     or review the Producing Party’s Documents to identify potentially
21
                     privileged or work product Protected Documents.
22

23         (ii)      If the Producing Party intends to assert a claim of privilege or other

24                   protection over Documents identified by the Receiving Party as

25                   Protected Documents, the Producing Party will, within ten (10) days

26                   of receiving the Receiving Party’s written notification described

27                   above, inform the Receiving Party of such intention in writing and

28                   shall provide the Receiving Party with a log for such Protected

                                            -7-
                                          Protective Order
                  U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
                    Documents that is consistent with the requirements of the Federal
 1
                    Rules of Civil Procedure, setting forth the basis for the claim of
 2
                    privilege or other protection. In the event that any portion of a
 3
                    Protected Document does not contain privileged or protected
 4
                    information, the Producing Party shall also provide to the Receiving
 5
                    Party a redacted copy of the document that omits the information that
 6
                    the Producing Party believes is subject to a claim of privilege or other
 7
                    protection.
 8

 9   (d)   If, during the course of this litigation, a party determines it has produced a
10         Protected Document:
11
           (i)      the Producing Party may notify the Receiving Party of such
12
                    inadvertent production in writing and demand the return of such
13
                    documents. Such notice shall be in writing however, it may be
14
                    delivered orally on the record at a deposition, promptly followed up
15
                    in writing. The Producing Party’s written notice will identify the
16

17                  Protected Document inadvertently produced by bates number range or

18                  hash value, the privilege or protection claimed, and the basis for the

19                  assertion of the privilege and shall provide the Receiving Party with a

20                  log for such Protected Documents that is consistent with the

21                  requirements of the Federal Rules of Civil Procedure, setting forth the

22                  basis for the claim of privilege or other protection. In the event that

23                  any portion of the Protected Document does not contain privileged or

24                  protected information, the Producing Party shall also provide to the

25                  Receiving Party a redacted copy of the Document that omits the

26                  information that the Producing Party believes is subject to a claim of

27                  privilege or other protection.

28
                                           -8-
                                         Protective Order
                 U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
           (ii)      the Receiving Party must, within ten (10) days of receiving the
 1
                     Producing Party’s written notification described above, return,
 2
                     sequester, or destroy the Protected Document and any copies, along
 3
                     with any notes, abstracts or compilations of the content thereof. To
 4
                     the extent that a Protected Document has been loaded into a litigation
 5
                     review database under the control of the Receiving Party, the
 6
                     Receiving Party shall have all electronic copies of the Protected
 7
                     Document extracted from the database.
 8

 9   (e)   To the extent that the information contained in a Protected Document has
10         already been used in or described in other documents generated or maintained
11         by the Receiving Party prior to the date of receipt of written notice by the
12         Producing Party as set forth in paragraphs (c)(ii) and (d)(i), then the Receiving
13         Party shall sequester such documents until the claim has been resolved. If the
14         Receiving Party disclosed the Protected Document before being notified of
15         its inadvertent production, it must take reasonable steps to retrieve it.
16

17   (f)   The Receiving Party’s return, sequestering or destruction of Protected

18         Documents as provided herein will not act as a waiver of the Requesting

19         Party’s right to move for the production of the returned, sequestered or

20         destroyed documents on the grounds that the documents are not, in fact,

21         subject to a viable claim of privilege or protection. However, the Receiving

22         Party is prohibited and estopped from arguing that:

23
           (i)       the disclosure or production of the Protected Documents acts as a
24
                     waiver of an applicable privilege or evidentiary protection;
25

26         (ii)      the disclosure of the Protected Documents was not inadvertent;

27

28
                                            -9-
                                          Protective Order
                  U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
                           (iii)      the Producing Party did not take reasonable steps to prevent the
 1
                                      disclosure of the Protected Documents; or
 2

 3                         (iv)       the Producing Party failed to take reasonable or timely steps to rectify
 4                                    the error.
 5
                   (g)     Either party may submit Protected Documents to the Court under seal for a
 6
                           determination of the claim of privilege or other protection pursuant to Local
 7
                           Rule 141. The Producing Party shall preserve the Protected Documents until
 8
                           such claim is resolved. The Receiving Party may not use the Protected
 9
                           Documents for any purpose absent this Court’s Order.
10

11                 (h)     Upon a determination by the Court that the Protected Documents are
12                         protected by the applicable privilege or evidentiary protection, and if the
13                         Protected Documents have been sequestered rather than returned or destroyed
14                         by the Receiving Party, the Protected Documents shall be returned or
15                         destroyed within 10 (ten) days of the Court’s order. The Court may also order
16                         the identification by the Receiving Party of Protected Documents by search
17
                           terms or other means.
18
19                 (i)     Nothing contained herein is intended to or shall serve to limit a party’s right

20                         to conduct a review of documents, data (including electronically stored

21                         information) and other information, including without limitation, metadata,

22                         for relevance, responsiveness or the segregation of privileged or protected

23                         information before such information is produced to another party.

24
            16.    Use of Confidential Information offered in evidence at trial or any court hearing shall
25
     comply with the requirements of the Federal Rules of Evidence and Local Rule 141.1 protecting
26
     Confidential Information. In addition, the proponent of the evidence must five days’ advance notice
27
     to counsel for the party or other person that designated the information as Confidential. Any party
28
                                                            - 10 -
                                                           Protective Order
                                   U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
     may move the court for an order that the evidence be received in camera or under other conditions
 1
     to prevent unnecessary disclosure. The court will then determine whether the proffered evidence
 2
     should continue to be treated as Confidential Information and, if so, what protection, if any, may be
 3
     afforded to such information at the trial.
 4
            17.     If another court or an administrative agency subpoenas or orders production of
 5
     stamped Confidential documents which a party has obtained under the terms of this order, such party
 6
     shall promptly notify the party or other person who designated the document as Confidential of the
 7
     pendency of such subpoena or order.
 8
            18.     Nothing in this Order shall be construed as an admission as to the relevance,
 9
     authenticity, foundation or admissibility of any document, material, transcript, or other information.
10
            19.     Nothing in the Protective Order shall be deemed to preclude any party from seeking
11
     and obtaining, on an appropriate showing, a modification of this Order.
12
            20.     Once executed by all parties, the Stipulation shall be by treated by the Parties as an
13
     Order of Court until it is formally approved by the Court.
14

15

16   Date: March 6, 2019                      THE ASHWORTH LAW OFFICE

17

18                                            By:       /s/ James C. Ashworth _____
19                                                      James C. Ashworth
                                                        Attorney for Plaintiff
20                                                      RONALD L. BELL

21
     Date: March 6, 2019                      PHILLIPS, SPALLAS & ANGSTADT LLP
22

23

24                                            By:       /s/ Kathleen J. Hall
                                                        Gregory L. Spallas
25                                                      Kathleen J. Hall
                                                        Attorneys for Defendant
26                                                      WAL-MART ASSOCIATES, INC.
27

28
                                                          - 11 -
                                                         Protective Order
                                 U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3
     Dated: March 13, 2019
 4                                                          ____________________________________
                                                            DENNIS M. COTA
 5                                                          UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      - 12 -
                                                     Protective Order
                             U.S.D.C.-E.D. of California, Case No. 2:18-CV-02930-KJM-DMC
